         Case 1:14-cr-00056-LG-JCG Document 114 Filed 07/14/20 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

    UNITED STATES OF AMERICA

    v.                                               CAUSE NO. 1:14cr56-LG-JCG

    MICHAEL R. WATSON

         ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

         BEFORE THE COURT is the [108] Motion for Compassionate Release filed

by the defendant, Michael R. Watson.1 The Government has filed a response in

opposition to the Motion, and Watson has filed a reply. After reviewing the

submissions of the parties, the record in this matter, and the applicable law, the

Court finds that Watson’s Motion should be denied.

                                   BACKGROUND

         On December 8, 2014, Watson pled guilty to possession of a stolen firearm, in

violation of 18 U.S.C. § 922(j). He was sentenced to 120 months of imprisonment

and 3 years of supervised release. He is currently serving his sentence at FPC

Montgomery.

         On May 1, 2020, Watson filed a pro se Motion for Compassionate Release

with this Court. Watson claims that he “suffers from eczema and respiratory

infections that increase the hazard of serious illness or death if he is infected with

COVID-19.” (Def.s Reply, at 22, ECF 111). He argues that he “is powerless to take




1The Motion was submitted to the Court in a one-page letter format. Thus, the
Court has construed Watson’s letter as a Motion for Compassionate Release.
                                           -1-
      Case 1:14-cr-00056-LG-JCG Document 114 Filed 07/14/20 Page 2 of 4




the preventative self-care measures” because he “cannot self-quarantine or partake

in ‘social distancing’ in his prison facility.” Id. at 21. He also seeks home

confinement because he is a nonviolent first-time offender. (Def.’s Mot., ECF 108).

Watson claims that when his sister passed away last September, he was scared and

realized that “prison is not [somewhere] I want to be.” Id. He states that his son is

his “meaning [and] purpose.” Id. The Government opposes the Motion because it

claims that Watson has not exhausted his administrative remedies. In the

alternative, the Government argues that Watson has not demonstrated

extraordinary and compelling reasons justifying release.

                                     DISCUSSION

      A court can modify a term of imprisonment if it finds that “extraordinary and

compelling reasons warrant such a reduction” and “that such a reduction is

consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i), (ii). However, a defendant must first satisfy one of the

two exhaustion avenues before a court can consider a motion for compassionate

release: (1) “after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf;” or (2) “the lapse of 30 days from the receipt of such a request by the warden

of the defendant’s facility.” Id. § 3582(c)(1)(A).

       In an inmate’s request for compassionate release to the Warden, the request

must, at a minimum, contain the following information:

      (1) The extraordinary or compelling circumstances that the inmate
          believes warrant consideration.

                                           -2-
      Case 1:14-cr-00056-LG-JCG Document 114 Filed 07/14/20 Page 3 of 4




      (2) Proposed release plans, including where the inmate will reside, how
          the inmate will support himself/herself, and, if the basis for the
          request involves the inmate’s health, information on where the
          inmate will receive medical treatment, and how the inmate will pay
          for such treatment.

28 C.F.R. § 571.61(a)(1)-(2). These requirements are laid out in BOP Program

Statement 5050.50, which requires that “the Bureau ensure[] that all facilities

regularly and visibly post . . . the procedures and timelines for initiating and

resolving requests [under Section 3582(c)(1)(A)].” BOP Program Statement

5050.50, at 2 (citing 18 U.S.C. § 3582(d)(2)(C)). Therefore, all inmates should have

notice of these requirements and know what information is necessary when making

an initial request for compassionate release.

      In the case before the Court, Watson has included with his Motion three

emails. (See Def.’s Exhibit 4, ECF 113). The emails do not appear to be addressed

to the Warden.2 The emails also lack any “extraordinary or compelling

circumstances” or a proposed plan as required by 28 C.F.R. § 571.61(a)(1)-(2). Thus,

Watson’s request is deficient, and the Court has no reason to believe that Watson

lacks access to the procedures for submitting his request. See 18 U.S.C. §

3582(d)(2)(C). As a result, the 30-day exhaustion period did not begin with any of

Watson’s emails.




2The emails are addressed to “BHM Unit,” “MOB Unit,” and “AW Operations,”
respectively. (See Def.’s Exhibit 4, at 1-3, ECF 113).


                                          -3-
      Case 1:14-cr-00056-LG-JCG Document 114 Filed 07/14/20 Page 4 of 4




      The Court notes that all three emails reference Watson’s paperwork for home

confinement. This language seemingly hints that Watson may have previously

submitted an initial request for compassionate release at some point. This Court

has held that, absent proof of an initial request for compassionate release, a district

court can credit a defendant’s sworn declaration that he has submitted an initial

request to the Warden as required under statute. See United States v. Kennedy, No.

1:18-cr-154, 2020 WL 3316993, at *2 (S.D. Miss. June 18, 2020); see also United

States v. Young, No. CR19-5055, 2020 WL 2614745, at *2 (W.D. Wash. May 22,

2020); United States v. Trent, No. 16-cr-00178, 2020 WL 1812214, at *1 (N.D. Cal.

April 9, 2020). Here, Watson notes that the “undersigned has been unable to

determine whether Mr. Watson has made a formal request to the warden.” (Def.’s

Reply, at 6, ECF 111). Moreover, Watson makes no declaration that he actually

submitted an initial request in the first place. See Kennedy, 2020 WL 3316993, at

*2. The emails only mention ‘paperwork for home confinement.’ Thus, the Court

must deny Watson’s motion for failure to exhaust administrative remedies.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [108] Motion

for Compassionate Release filed by the defendant, Michael R. Watson, is DENIED

WITHOUT PREJUDICE for failure to exhaust administrative remedies.

      SO ORDERED AND ADJUDGED this the 13th day of July, 2020.


                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE


                                          -4-
